DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited reference is of record; therefore, no PTO-892 is attached.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement, as set forth in the Office action mailed on 08/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-13, 15-16 and 19-20, directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 2-13, 15-16 and 19-21 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Simon Oh on 03/09/2022
The application has been amended as follows: 

Claims 20-21 are cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claims 1 and 20; device of claim 14.
A search of the prior art did not show the claimed invention.
The closest prior art as exemplified by Hyeon (KR 2016-080420) teaches Compound 725 (page 25):

    PNG
    media_image1.png
    146
    206
    media_image1.png
    Greyscale

Compound 725 show applicants’ Formula 2 but only linked at Z2 and Z7 which is out of scope with independent claim 1 which requires linking at a minimum of two of Z1, Z3, Z6 and Z8. Hyeon fails to teach, suggest or offer guidance that would render it obvious to modify Compound 725 to arrive at the limitations of independent claim 1. 
Claims 1-19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786